DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
                                                                Examiner Notes
2.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.     Claims 1-2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi et al. (US Pub. 20140375393; hereinafter “Funahashi”) in view of Zhang et al. (US Pub. 20180239379; hereinafter “Zhang”).
       Regarding claim 1, Funahashi discloses a test system (a signal modulator measurement system as shown in Fig. 1) comprising:         an output stage (a power amplifier unit 12 configured to output power to a synthesizer 13, see Fig. 1 and [0018-0019]) to source at least one of voltage or current to a channel of a test instrument;        a tracking circuit (a measurement unit 15 configured to measure the output power, see [0021]) to detect a channel voltage following the output stage; and           a controller (a control unit 18) to determine a power dissipation of the output stage based on the supply voltage and the channel voltage, and to control the output stage based on the power dissipation in the output stage (a calculation unit 181 of the control unit 18 configured to calculate loss power occurring in the power amplifier based on the output power and input power supplied by a power supply unit; and a power control unit 182 of the control unit 18 configured to control the power amplifier; see [0054, 0057, 0061-0063] and claim 1).
           Funahashi does not disclose controlling a supply voltage to the output stage based on the channel voltage.
             Zhang discloses, in Figs. 2 and 7, a power supply voltage control unit (13) configured to transmit a power supply voltage control signal to a power supply circuit according to a voltage difference between a power supply voltage and a reference voltage so that the power supply circuit outputs a corresponding power supply voltage (see claim 1).

         Regarding claim 2, Funahashi and Zhang disclose the test system of claim 1, wherein controlling the supply voltage comprises adjusting the supply voltage to track variations in the channel voltage (see [0044, 0057] of Funahashi).          Regarding claim 11, Funahashi and Zhang disclose the test system of claim 1, wherein the tracking circuit is configured to provide an input voltage to the output stage, the at least one of voltage or current being based on the input voltage; and wherein controlling the output stage comprises changing the input voltage based on the power dissipation (see claims 1 and 9 of Funahashi). 
         Regarding claim 12, Funahashi and Zhang disclose the test system of claim 1, except for specifying that wherein the tracking circuit is configured to change the supply voltage in a duration measured within single or double digit microseconds of the channel voltage being tracked changing.However changing the supply voltage in a duration measured within single or double digit microseconds of the channel voltage would simply be a matter of inventor design choice.It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the system of Funahashi and Zhang by changing the supply voltage in a duration measured within single or double digit microseconds of the channel voltage, in order to meet the system design and specification requirement.
Regarding claim 13, Funahashi and Zhang disclose the test system of claim 1, wherein the tracking circuit is configured to control the supply voltage to limit a voltage differential between the supply voltage and the channel voltage (see Fig. 1 and [0027] of Funahashi or [0004-0007] of Zhang). 
         Regarding claim 14, Funahashi and Zhang disclose the test system of claim 1, wherein the voltage sourced is at least 100 volts and the current sourced is at least 2 amperes pulsed.However sourcing the voltage at least 100volts and sourcing the current at least 2 amperes is a known practice in the art and the specifics would simply be a matter of inventor design choice.It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the system of Funahashi and Zhang by sourcing the voltage at least 100volts and sourcing the current at least 2 amperes, in order to meet the system design and specification requirement.
5.     Claims 17-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pounds (US Pub. 20180059172; hereinafter “Pounds”) in view of Funahashi.
       Regarding claim 17, Ponds discloses a test system (an automatic test equipment -ATE system 50 in Fig. 3) comprising:         test instruments (52) to send signals to, and to receive signals from (see [0035]), a device under test (DUT) (58), each test instrument comprising one or more channels, a channel among the one or more channels comprising an output stage to source at least one of voltage or current (see abstract and [0022-0023]);         a device interface board (DIB)(60-61) for connecting one or more of the test instruments to see Fig. 3 and [0036]); and           a computing system (54) to control operation of one or more of the test instruments (see [0035]).
           Ponds discloses the test instrument channel comprising a detector circuit (21) for detecting a voltage drop along the channel. However, Ponds does not disclose that the channel comprises a tracking circuit to limit a voltage differential between a supply voltage to the output stage and a channel voltage on the channel; and a controller to control the output stage based on a power dissipation in the output stage.            Funahashi discloses a power amplifier configured to output power to a synthesizer; a calculation unit configured to calculate loss power occurring in the power amplifier based on the output power and input power supplied by a power supply unit; and a power controller configured to control the power amplifier.
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the test instrument channel in the test system of Ponds by having a power supply unit for controlling a supply voltage to the output stage based on the channel voltage and a power controller configured to control the power amplifier as taught by Funahashi for purpose of reducing power operation on the basis of the rated power, without degrading the signal quality in the continued transmission of amplitude signal.
       Regarding claim 18, Ponds and Funahashi disclose the test system of claim 17, wherein the output stage is configured to receive an input voltage and to source the at least one of voltage or current based on the input voltage; and wherein the controller is configured to control the output stage by changing the input voltage (see Fig. 1 and [0044, 0057] of Funahashi). 
Regarding claim 20, Ponds and Funahashi disclose the test system of claim 17, wherein the controller is configured to determine the power dissipation over time and to determine whether the power dissipation is acceptable for the time; and wherein the controller is configured to control the output stage based on whether the power dissipation is acceptable (see claims 1 and 9 and [0014, 0023 and 0027] of Funahashi). 
       Regarding claim 21, Ponds and Funahashi disclose the test system of claim 20, wherein the controller is configured to control the output stage by interrupting operation of the output stage in response to the power dissipation exceeding an acceptable limit for a period of time (see claims 1 and 9 and [0014, 0023 and 0027] of Funahashi). 
       Regarding claim 22, Ponds and Funahashi disclose the test system of claim 18, wherein the controller is configured to compare the power dissipation to a predefined power dissipation and, if the power dissipation exceeds the predefined power dissipation, to control the output stage by interrupting operation of the output stage (see [0033-0034] of Funahashi). 
       Regarding claim 23, Ponds and Funahashi disclose the test system of claim 22, wherein interrupting operation of the output stage comprises adjusting input of voltage to the output stage from the controller (see [0044, 0057] of Funahashi). 
Allowable Subject Matter
6.         Claims 3-10, 15-16, 19 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art of Record
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Miller (U.S Pat. 6522723) discloses a test system for testing customer telephony equipment, the telephony test system comprising: a test control computer configured to supply an electrical test request signal and to receive an electrical test result signal, determines electrical power dissipated by the high voltage amplifier supplying the test signal to the customer telephony equipment and controls the power supply to adjust the voltage supplied to the high voltage amplifier to avoid electrical power dissipated by the high voltage amplifier from exceeding a desired maximum electrical power dissipation (see specification for more details).              Breinlinger (U.S Pub. 20100231250) discloses a channel board-to-DIB junction multi-module is provided which includes performance critical channel electronics modules within an enclosure encasing the plurality of performance critical channel electronics modules (see specification for more details).
             MacDonald (U.S Pat. 6489797) discloses a test system including a test head with integral device for generating and measuring output having variable current or voltage characteristics (see specification for more details).

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/5/2021